       Case 1:21-cv-00816-JCH-SMV Document 2 Filed 08/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CARL GUTIERREZ,

       Plaintiff,

v.                                                                       No. 21-cv-0816 JCH/SMV

UNITED STATES ATTORNEYS OFFICE
and TOM OUTLER,

       Defendants.

                              ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Plaintiff’s Civil Letter-Complaint [Doc. 1],

docketed on August 24, 2021. He seeks damages based on, inter alia, treason and fraud. The filing

is deficient because Plaintiff failed to prepay the $402 filing fee, or alternatively, file a motion to

proceed in forma pauperis along with a six-month account statement. See 28 U.S.C. § 1915(a)(2).

Plaintiff must cure this deficiency no later than September 27, 2021. By the same deadline,

Plaintiff must also update his address to include his inmate number, which may be necessary for

mailing purposes. All filings must include the case number (21-cv-0816 JCH/SMV). The failure

to timely comply with this Order may result in dismissal of this case without further notice.

       IT IS THEREFORE ORDERED that no later than September 27, 2021, Plaintiff

prepay the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis along with

an account statement reflecting transactions between February 24, 2021, and August 24, 2021.

       IT IS FURTHER ORDERED that no later than September 27, 2021, Plaintiff also

update his address to include his inmate number, which may be necessary for mailing purposes.
      Case 1:21-cv-00816-JCH-SMV Document 2 Filed 08/25/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Clerk’s Office shall mail Plaintiff a blank in forma

pauperis motion.

       IT IS SO ORDERED.


                                                ____________________________________
                                                STEPHAN M. VIDMAR
                                                United States Magistrate Judge




                                            2
